Decision.—Decree affirmed, with costs, to be paid by appellant. Bronson, Jones and Wright, JJ., were for costs to be paid out of the fund.
Note.—Jewett, Ch. J., delivered the opinion of the court. Held, that independent of the statute (2 E. S. 110, § 57) and the provisions of § 75 of the statute of 1837, ch. 460, the surrogate’s court had the jurisdiction claimed by it.
That by the provisions of the will it was manifest that the testator intended that his whole estate, real and personal, together with the rents, profits, and income, intermediate the sale should become united in one common money fund *572for the sole purpose of division and distribution among the objects of his bounty; and upon the principle of equitable conversion, the real estate was converted, by the devise and discretion to sell into personalty, from the death of the testator; the money arising from the sale thereof became legal assets in the hands of the executor, when received by him, and f6r which, as executor, he was bound to account as personal estate.
Reported 1 Comstock, 206.